Citation Nr: 1035637	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a rectal disability.

4.  Entitlement to a compensable disability evaluation for 
service-connected uvulopalatopharyngoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to October 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
from December 2004 and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

By the December 2004 rating decision, the RO, in pertinent part, 
denied service connection for hearing loss.  In October 2005, the 
RO received the Veteran's notice of disagreement and the RO 
issued a statement of the case in October 2006.  The Veteran's 
substantive appeal was also received in October 2006.  

By the August 2006 rating decision, the RO granted service 
connection for patellofemoral syndrome of the right knee, and 
assigned a 20 percent disability, effective August 11, 2004; 
granted service connection for status post 
uvulopalatopharyngoplasty (claimed as sleep apnea), and assigned 
a noncompensable evaluation, effective August 11, 2004; denied 
service connection for a liver disability, a rectal disability, 
and sinusitis.  The record reflects that the Veteran expressed 
disagreement with the denials of service connection for a rectal 
disability and sinusitis in September 2006, and the RO issued a 
statement of the case (SOC) in December 2007.  Thereafter, the 
Veteran's substantive appeal was received in January 2008.  

Because the Veteran was awarded a complete grant of the benefit 
sought with respect to the service connection claim for 
uvulopalatopharyngoplasty (claimed as sleep apnea), such claim is 
no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Since service connection for sleep apnea was already established 
in the August 2006 rating decision, it appears that the RO's the 
adjudication of a service connection claim for sleep apnea in the 
December 2007 was done so inadvertently.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In the current appeal, the Veteran is seeking service connection 
for bilateral hearing loss, sinusitis, and a rectal disability.   

According to his substantive appeal, received in January 2008, 
the Veteran indicated that he wished to have a BVA hearing at a 
local VA office before a Veterans Law Judge and in parentheses, 
the Veteran indicated that he would like a videoconference.   
Furthermore, the Veteran indicated on an "Appeal Hearing 
Options" form that he is requesting a videoconference hearing.  

It is a basic principle of Veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2010), a hearing on appeal before the Board will 
be granted if an appellant expresses a desire to appear in 
person.

A November 2006 statement indicating that it was in relation to a 
"DRO APPEAL" is construed as a notice of disagreement with the 
noncompensable evaluation for uvulopalatopharyngoplasty.  The 
United States Court of Appeals for Veterans Claims ("Court") has 
held that the filing of an NOD initiates the appeal process, and 
the lack of an SOC is a procedural defect requiring a remand.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  As an SOC has 
not been issued with respect to the increased rating claim for 
status-post uvulopalatopharyngoplasty, this issue has not been 
perfected for appellate review and must be remanded for issuance 
of an SOC.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video 
conference hearing at the RO, with 
appropriate notification to the Veteran and 
representative.  After a video conference 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board for appellate review.

2.  Issue an SOC addressing the issue of 
entitlement to a compensable evaluation for 
status-post uvulopalatopharyngoplasty.  The 
Veteran is hereby notified that, following 
the receipt of the SOC concerning this 
issue, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should this 
issue be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


